DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 8, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior arts of reference fail to teach wherein said in the claims:
6.    “a transistor connected to the light-emitting element, wherein the touch lines comprise: first touch lines disposed in the first link area, the first touch lines being formed of a same material as the touch electrodes; second touch lines disposed in the bending area, the second touch lines being formed of a same material as source and drain electrodes of the transistor; and third touch lines disposed in the second link area, the third touch lines being disposed at a lower layer than the second touch lines.”
8 and 16.    “a crack prevention layer disposed in the bending area, the crack prevention layer being disposed on the touch lines and the display link lines; and an adhesive reinforcement layer disposed between each of the touch lines and the display link lines and the crack prevention layer, the adhesive reinforcement layer being made of a material comprising indium.”
	Claim 9 objected because of its dependence to an objected claim above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over RHE et al. (2018/0151662) “RHE” in view of AHN (2017/0371465).

	As of claim 1, RHE teaches 
A display device comprising:
a light-emitting element ([0053], OLE Fig.4) disposed in an active area of a substrate (AA Figs.5, 7);
a plurality of touch electrodes (Tx Fig.8A, [0082]) disposed on the encapsulation unit (ENC Fig.8A);
a plurality of display link lines (RW, DL, TW Figs.5, 7, [0082]) electrically connected to the light-emitting element, the display link lines being disposed in a non-active area of the substrate (ZA Figs.5, 7); and
a plurality of touch lines (lines connected to Tx on the active area AA, see Figs.5, 7, [0066]) electrically connected to the plurality of touch electrodes (Tx Fig.8A, [0082]), wherein

RHE fails to specifically teaches wherein said 
an encapsulation unit disposed on the light-emitting element.

However, AHN teaches wherein said 
an encapsulation unit (104 Fig.4, [0063]) disposed on the light-emitting element (102 Fig.4, [0063]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of the effective filing date to combine RHE apparatus with the teaching of AHN as shown above, in order to provide protection to the OLED element (see [0063]). 
As of claim 2, RHE teaches wherein said 
further comprising:
touch pads (DP in PA area Figs.5, 7, [0060]) connected to the plurality of touch lines (Tx Figs.5, 7); and display pads (DP Figs.5, 7) connected to the plurality of display link lines (RW, DL, TW Fig.5).
As of claim 3, AHN teaches
wherein the non-active area (Non-Display area Fig.1A) comprises:
a pad area in which the touch pads and the display pads are disposed ([0104]);
a first link area adjacent to the active area (Routing area Figs.6A, Routing area (A) Figs.9B, 9C);
a second link area (Routing area Figs.6A, Routing area (B) Figs.9B, 9C) disposed between the first link area (Routing area Figs.6A, Routing area (A) Figs.9B, 9C) and the pad area ([0036] teaches pad area is located in same area of PCB 200 Figs.9B, 9C); and
a bending area disposed between the first link area and the second link area (Bend Allowance Section Figs.9B, 9C). 
As of claim 4, RHE as modified by AHN fail to specifically teach wherein said 
each of outer signal lines comprising the display link lines and the touch lines is alternately disposed on a different layer from an outer signal line adjacent thereto in the second link area. Examiner’s position is that it a design choice. Further, since the disclosure offers no criticality and no unexpected results for having “each of outer signal lines comprising the display link lines and the touch lines is alternately disposed on a different layer from an outer signal line adjacent thereto in the second link area” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have “each of outer signal lines comprising the display link lines and the touch lines is alternately disposed on a different layer from an outer signal line adjacent thereto in the second link area” above as a mere design choice based on the specific device that it will be.

As of claim 5, RHE as modified by AHN fail to specifically teach wherein said 
each of outer signal lines comprising the display link lines and the touch lines is alternately disposed on a different layer from an outer signal line adjacent thereto in the second link area. Examiner’s position is that it a design choice. Further, since the disclosure offers no criticality and no unexpected results for having “wherein the touch lines are made of different materials and disposed on different layers in the first link area, the bending area, and the second link area” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have “wherein the touch lines are made of different materials and disposed on different layers in the first link area, the bending area, and the second link area” above as a mere design choice based on the specific device that it will be.
As of claim 7, RHE as modified by AHN 
discloses the claimed invention (see RP, DP, TP Fig.5) except for “wherein the touch pads and the display pads are disposed at different rows, and the display link lines are disposed between the touch pads, or the touch lines are disposed between the display pads”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “wherein the touch pads and the display pads are disposed at different rows, and the display link lines are disposed between the touch pads, or the touch lines are disposed between the display pads”, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
As of claim 10, AHN teaches wherein said
further comprising a color filter disposed above or under each of the touch electrodes (AHN [0070, 0071] teach color filter layer which obviously would be under the touch sensor layer 112 Fig.4). 
As of claim 11, RHE teaches
A display device comprising:
a light-emitting element ([0053], OLE Fig.4) disposed in an active area of a substrate (AA Figs.5, 7);
display link lines (RW, DL, TW Figs.5, 7, [0082]) electrically connected to the light-emitting element, the display link lines being disposed in a non-active area of the substrate (ZA Figs.5, 7); and
a plurality of touch lines (lines connected to Tx on the active area AA, see Figs.5, 7, [0066])  electrically connected to the plurality of touch electrodes (Tx Fig.8A, [0082]). 
RHE discloses the claimed invention (see RP, DP, TP Fig.5) except for “at least one touch line is disposed between the display link lines disposed in a bending area, which is a portion of the non-active area”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “at least one touch line is disposed between the display link lines disposed in a bending area, which is a portion of the non-active area”, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

 RHE fails to specifically teaches wherein said 
an encapsulation unit disposed on the light-emitting element;
a plurality of touch electrodes disposed on the encapsulation unit.

However, AHN teaches wherein said 
an encapsulation unit (104 Fig.4, [0063]) disposed on the light-emitting element (102 Fig.4, [0063]);
a plurality of touch electrodes ([0066] teaches touch electrodes on near touch sensor layer 112 which is on top of encapsulation 104 Fig.4) disposed on the encapsulation unit (104 Fig.4).

Therefore, it would have been obvious to one ordinary skill in the art at the time of the effective filing date to combine RHE apparatus with the teaching of AHN as shown above, in order to provide protection to the OLED element (see [0063]). 
As of claim 12, RHE teaches wherein said 

touch pads (DP in PA area Figs.5, 7, [0060]) connected to the plurality of touch lines (Tx Figs.5, 7); and display pads (DP Figs.5, 7) connected to the plurality of display link lines (RW, DL, TW Fig.5).
As of claim 13, RHE teaches wherein said 
wherein the non-active area comprises:
the bending area (BA Fig.5);
a pad area (PA Fig.5) in which the touch pads (TP Fig.5) and the display pads (DP Fig.5) are disposed;
a first link area (LA Fig.5) disposed between the active area (AA Fig.5) and the bending area (BA Fig.5).
Further, AHN teaches wherein said
a second link area (Routing Area (B) Fig.5) disposed between the first link area (Routing Area (A) Fig.5) and the pad area ([0036] teaches pad area is located in same area of PCB 200 Figs.9B, 9C).
As of claim 14, RHE as modified by AHN fail to specifically teach wherein said 
each of outer signal lines comprising the display link lines and the touch lines is alternately disposed on a different layer from an outer signal line adjacent thereto in the second link area. each of outer signal lines comprising the display link lines and the touch lines is alternately disposed on a different layer from an outer signal line adjacent thereto in the second link area” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have “each of outer signal lines comprising the display link lines and the touch lines is alternately disposed on a different layer from an outer signal line adjacent thereto in the second link area” above as a mere design choice based on the specific device that it will be.
As of claim 15, RHE as modified by AHN 
discloses the claimed invention (see RP, DP, TP Fig.5) except for “wherein the touch pads and the display pads are disposed at different rows, and the display link lines are disposed between the touch pads, or the touch lines are disposed between the display pads”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “wherein the touch pads and the display pads are disposed at different rows, and the display link lines are disposed between the touch pads, or the touch lines are disposed between the display pads”, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
As of claim 17, AHN teaches wherein said
further comprising a color filter disposed above or under each of the touch electrodes (AHN [0070, 0071] teach color filter layer which obviously would be under the touch sensor layer 112 Fig.4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner




/INSA SADIO/Primary Examiner, Art Unit 2628